DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019024775, filed on 02/14/2019.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig. 1 element 17 and Fig. 2 elements 10' and 17.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are 

Claim Rejections - 35 USC § 112 – second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “A vehicle having an air secondary battery system according to claim 5 mounted in it”. In order to advance prosecution, the examiner is interpreting these limitations to be, reciting the structural feature, “mounted in the vehicle”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being evidenced by Hashimoto (US PGPUB No 20160226049).

Regrading claim 1, Hashimoto discloses an air secondary battery (Hashimoto zinc-air secondary battery 30 Fig. 3A, 3B “the zinc-air secondary battery 30 according to this embodiment” [0086], [0047]) having a negative electrode active material (Hashimoto, a negative electrode 34 Fig. 3A “The negative electrode 34 contains zinc, a zinc alloy, and/or a zinc compound serving as a negative-electrode active material” [0096], [0047], [0062], [0086]), an electrolyte solution (Hashimoto, an alkaline electrolytic solution 36 Fig. 3A, [0047], [0062], [0086])  and an air electrode layer (Hashimoto, air electrode 32 Fig. 3A, [0047], [0062], [0086]). Hashimoto teaches an air secondary battery in the order of negative electrode active material (Hashimoto, Fig. 3A element 34), electrolyte solution layer (Hashimoto, Fig. 3A element 36) and an air electrode layer (Fig. 3A element 32), Fig. 3A shows them in this order, specifically “FIG. 3A including an air electrode 32 serving as a positive electrode, the air electrode 32 (positive electrode) is not necessarily accommodated in a resin container 46 completely and may be disposed (e.g., in the form of a lid) to cover an opening 46a of the resin container 46" [0062].
Hashimoto further teaches a negative electrode active material composed of a metal alloy, compound or oxide (Hashimoto, "The negative electrode 34 contains zinc, a zinc alloy, and/or a zinc compound serving as a negative-electrode active material... Preferred examples of the zinc compound include zinc oxide." [0096]). Examiner notes that the limitation “is capable of topotactic insertion and dissociation of oxygen atoms” is a functional limitation and not tied to any specific structure of the battery. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011) and MPEP § 2114.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US PGPUB No 20160226049) in view of Chen et al., "Nonstoichiometric Oxides as Low-Cost and Highly-Efficient Oxygen Reduction/Evolution Catalysts for Low-Temperature Electrochemical Devices" Chem. Rev. 115, 9869 (2015).

Regarding claim 2, Hashimoto discloses all of the limitations of claim 1 as set forth above. Hashimoto discloses that the air secondary battery wherein the air electrode catalyst is an inorganic oxide such as a perovskite oxide (Hashimoto, “inorganic oxides having a redox catalytic function, such as perovskite oxides” [0089]). However, Hashimoto does not explicitly disclose the negative electrode active material is a perovskite oxide.
	However Chen teaches a perovskite oxide as both an air electrode catalyst and a negative electrode active material for use in an air battery, providing a cost effective and stable material (Chen p.9871). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Chen within the air secondary battery of Hashimoto and provided as the negative electrode active material, a perovskite oxide to reduce the cost and provide a more stable negative electrode active material of the air secondary battery.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US PGPUB No 20160226049) in view of Chen et al., "Nonstoichiometric Oxides as Low-Cost and Highly-Efficient Oxygen Reduction/Evolution Catalysts for Low-Temperature Electrochemical Devices" Chem. Rev. 115, 9869 (2015) in further view of Sengodan, et al. "Layered oxygen-deficient double perovskite as an efficient and stable anode for direct hydrocarbon solid oxide fuel cells." Nature Mater 14, 205 (2015), published online 22 Dec. 2014.
Regarding claim 3, Hashimoto discloses all of the limitations of claim 1 as set forth above. As laid out above, Hashimoto modified by Chen teaches a perovskite oxide as both an air electrode catalyst and a negative electrode active material for use in an air battery, providing a cost effective and stable material (Chen p.9871). Modified Hashimoto does not disclose wherein the oxide is CaFeO3, YBaCo4O8.5, YCrl-xPxO4 (X: 0, 0.3, 0.5 or 0.7), BaYMn2O5+δ, Ca2AlMnO5+ δ, or BaLnMn2O5+δ (Ln: Pr, Nd, Sm, Gd, Dy, Er and/or Y).
Sengodan, “we present a new redox-stable MIEC anode consisting of an A-site layered double perovskite structure, PrBaMn2O5+δ (PBMO)" p. 206), allowing one to obtain high electrochemical performance, conductivity and maintain a large oxygen vacancy content, contributing to fast oxygen ion diffusion (Sengodan, "to obtain high electrochemical performance along with high tolerance to carbon coking and H2S poisoning...the layered PBMO perovskite structure supports mixed-valence transition metal cations (Mn4+/Mn3+/Mn2+), which could provide high electrical conductivity and maintain a large oxygen vacancy content, contributing to fast oxygen ion diffusion" p. 206). In the instant case, the material of Sengodan which allows the cell reaction (instant case [0060], [0061], [0067]) to have improved performance, maintaining a large oxygen vacancy content, is reasonably pertinent to the problem as such negative active electrode material in similarly functioning electrochemical devices would have a reasonable expectation of success. See Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 218 USPQ 871 (Fed. Cir. 1983).
Since Sengodan teaches PrBaMn2O5+δ as the metal oxide able to improve the performance of the electrode, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Hashimoto, modified by Chen, to incorporate the teachings of Sengodan to obtain an air secondary battery where the oxide is PrBaMn2O5+δ.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US PGPUB No 20160226049) in view of Goto (US PGPUB No 20160126541).
Regarding claim 4, Hashimoto discloses all of the limitations of claim 1 as set forth above. Hashimoto further discloses an air secondary battery having a negative electrode collector (Hashimoto, negative electrode collector 44 Fig. 3A, 3B “a negative-electrode collector may optionally be disposed in contact with the negative electrode”  [0047], [0086], [0097]) where Fig. 3A teaches the order of a negative electrode collector (element 44), negative electrode (element 34), electrolytic solution (element 36) and air electrode (element 32) (Hashimoto, "FIG. 3A including an air electrode 32 serving as a positive electrode, the air electrode 32 (positive electrode) is not necessarily accommodated in a resin container 46 completely and may be disposed (e.g., in the form of a lid) to cover an opening 46a of the resin container 46" [0062]). However, Hashimoto does not disclose that the above structure is on both sides of the negative electrode collector.
	Goto teaches a variety of secondary batteries including an air secondary battery (Goto, [0076]) where a negative electrode active material layer (Goto, negative electrode active material layer 102, Fig. 2C, 2D, [0039], [0056], [0063], [0073]) is formed on both surfaces of the negative electrode current collector (Goto, negative electrode current collector 101. Fig. 2C. 2D [0039], [0056], [0063], “Furthermore, although the negative electrode active material layer 102 is formed on one surface of the negative electrode current collector 101 in FIGS. 1A to 1C and FIGS. 2A and 2B, the negative electrode active material layer 102 may be formed on both surfaces of the negative electrode current collector 101 as illustrated in FIGS. 2C and 2D.” [0073]), allowing the capacity of the secondary battery to be increased (Goto, “Forming the negative electrode active material layer 102 on both surfaces of the negative electrode current collector 101 increases the capacity of the secondary battery.” [0073]).
.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US PGPUB No 20160226049) in view of Katayama (JP2007323810A using the machine English translation from Espacenet provided) as evidenced by “What is a Hybrid? Toyota Hybrid” https://web.archive.org/web/20170316081408/https://www.toyota-europe.com/hybrid-innovation/what-is-hybrid March 16, 2017.
	Regarding claim 5, Hashimoto discloses all of the limitations of claim 1 as set forth above. Hashimoto does not disclose a heat source that supplies heat to the air secondary battery.
	Katayama teaches a heater (Katayama, a heater 30, Fig. 1, 2, 4) that supplies heat to the secondary battery (Katayama, the secondary battery 16, Fig. 1, 2, 4, “a heater is switched on, and an airflow to the secondary battery is recycled from an exhaust tube passage 24 to a suction tube passage 23, and the secondary battery is heated” [abstract]) to efficiently raise the temperature of a secondary battery in a low temperature state (Katayama, [0007]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a heater as taught by Katayama in conjunction with the air secondary battery of Hashimoto to efficiently raise the temperature of the air secondary battery in a low temperature state.

Regarding claim 6, modified Hashimoto discloses all of the limitations of claim 5 as set forth above. Modified Hashimoto does not disclose wherein the heat source includes a battery other than the air secondary battery.
	Katayama teaches a battery other than the secondary battery (Katayama, battery modules 20, Fig. 1 “A predetermined number of the configured battery modules 20” [0010]) included with the heat source (Katayama, “The air ventilated in the secondary battery 16 flows through the gap of the battery module 20 to cool the battery module 20 and is discharged out of the vehicle 10 through the exhaust pipe 24 that is an exhaust passage. ¶ As shown in FIGS. 1 and 2, the exhaust line 24 and the suction line 23 are connected by a recirculation line 28. An exhaust switching valve 40 is disposed at a branch portion between the exhaust pipe 24 and the recirculation pipe 28, and an intake switching valve 38 is disposed at a junction between the recirculation pipe 28 and the suction pipe 23. Each duct may be a duct having a square cross-sectional shape, or may be a circular or other duct having a cross-sectional shape. A heater 30 for heating the air is disposed in the recirculation line 28.” [0011] and [0012]), to have a high voltage output (Katayama, “A predetermined number of the configured battery modules 20 are connected in series to have a high voltage output of 200V to 300V” [0010]) and to create a cooling air passage (Katayama, "Between each of these battery modules 20, a cooling air passage during normal operation is formed." [0011]). The additional batteries (Katayama,” As for the secondary battery 16, a plurality of (for example, six) battery cells (for example, six battery cells having an output voltage of 1.2V) are connected” [0010]) generate heat and allow the secondary battery to efficiently heated in a low temperature state (Katayama [0009]) and under BRI would satisfy the limitations of the instant claim.


Regarding claim 7, modified Hashimoto discloses all of the limitations of claim 5 as set forth above. Modified Hashimoto does not disclose a vehicle having an air secondary battery with the limitations of claim 5 as taught my modified Hashimoto mounted in the vehicle and using the electric power provided by the air secondary battery as at least part of the vehicle’s drive power.
	Katayama does teach a vehicle with a secondary battery mounted in the vehicle (Katayama, vehicle 10, secondary battery 16, Fig 1 “As shown in FIG. 1, the secondary battery 16 for driving the vehicle is mounted under the trunk floor plate 14 behind the rear seat 12 of the vehicle 10. “ and “A vehicle that uses driving force obtained from a motor generator such as a hybrid vehicle as a driving force of the vehicle is mounted with a chargeable / dischargeable secondary battery” [0002]) using the electric power stored in the secondary battery converting it into driving power (Katayama, “the electric power stored in the secondary battery is converted into driving power by an inverter circuit and taken out to drive the motor generator” [0002]) as this saves fuel and reduces emissions (“What is a Hybrid? Toyota Hybrid”, “Toyota Hybrids save fuel, reduce emissions” first paragraph under header).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Katayama to include the modified Hashimoto secondary battery to mount said secondary battery in a vehicle, using the electric .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US PGPUB No 20160226049) in view of Katayama (JP2007323810A using the machine English translation from Espacenet provided) as applied to claims 4-7 above, and further in view of Kim (KR100992726B1 using the machine English translation from Espacenet provided).
Regarding claim 8, modified Hashimoto discloses all of the limitations of claim 7 as set forth above. Modified Hashimoto does not disclose wherein the vehicle uses either or both the air secondary battery and an internal combustion engine as drive power with alternated switching and the heat source includes the internal combustion engine.
Kim does teach a vehicle driven by more than one power sources, including an internal combustion engine and electric motor and includes power sources (Kim, “A hybrid vehicle is a vehicle driven by a plurality of power sources (internal combustion engine, electric motor), and includes a plurality of power sources (engine, electric motor) There is a method in which a vehicle is driven by using one of the two motors in accordance with the driving state, a method in which a generator is attached to the engine to generate electric power,” p. 1 lines 54-57) and the heat source includes the internal combustion engine via the muffle (Kim, “A fifth operation for discharging the exhaust gas in the battery tray to the outside through the evaporator in the rear air conditioner duct while the blowing fan of the rear air conditioner is driven to rotate in the reverse direction while the high temperature exhaust gas flowing through the plug flows to the battery tray to raise the temperature of the battery.” p. 2 lines 49-52) in order to maintain the battery at an appropriate temperature (Kim, “a hybrid vehicle battery temperature control apparatus and a method of controlling the hybrid vehicle equipped with a rear air conditioner so that the battery can be maintained at an appropriate temperature using waste heat emitted from the rear air conditioner and the muffler.” p. 2 lines 18-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Kim within the vehicle of modified Hashimoto to use either or both the air secondary battery and an internal combustion drive power with alternating switching and wherein the heat source includes the internal combustion engine in order to maintain the battery at an appropriate temperature improving its performance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Aoki, Y. et al. “Low-Temperature Oxygen Storage of CrIV–CrV Mixed-Valence YCr1–xPxO4−δ Driven by Local Condensation around Oxygen-Deficient Orthochromite” 08/16/2017, J. Am. Chem. Soc. 139, 11197-11206, disclose YCrl-xPxO4 (X: 0, 0.3, 0.5 or 0.7) perovskite-related material for oxygen sorption/desorption; Motohashi, T. et al. “Remarkable Oxygen Intake/Release Capability of BaYMn2O5+δ: Applications to Oxygen Storage Technologies” 04/21/2010, Chem. Mater. 22, 3192–3196, disclose BaYMn2O5+δ double perovskite material for oxygen storage; Jia, Y. et al. “Geometrical analysis of superstructures in YBaCo4O8.5 by electron diffraction” 08/11/2011, Solid State Ion. 204-205, 7-12, disclose YBaCo4O8.5 with Kagome lattice-type and as potential for oxygen storage; A. Klimkowicz, doctoral dissertation “Perovskite-based oxygen storage materials” 2016, discloses BaLnMn2O5+δ (Ln: Pr, Nd, Sm, Gd, Dy, Er and/or Y) as perovskite-type materials that do not transform to Brownmillerite type under reduction; G. Salto et al. “Atomic and Local Electronic .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED HANSEN whose telephone number is (571)272-4590. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Imani Hayman can be reached on (571)270-5528. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED HANSEN/           Examiner, Art Unit 4124

/MATTHEW T MARTIN/            Supervisory Patent Examiner, Art Unit 1728